NO. 07-06-0480-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 10, 2007



______________________________





EDWARD L. MARTINEZ,



Appellant



v.



THE STATE OF TEXAS,



Appellee



_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 2004-405,843; HON. CECIL G. PURYEAR, PRESIDING



______________________________



Memorandum Opinion

______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

Edward L. Martinez (appellant) appeals from the findings of fact and conclusions of law rendered by the trial court after conducting a hearing pursuant to this court’s abatement order.   We dismiss the appeal for want of jurisdiction.

The trial court held a hearing on November 6, 2006, pursuant to this court’s abatement order to determine whether appellant was represented on appeal and if not then whether he was entitled to appointed counsel.  The trial court, after conducting the hearing,  filed “Findings of Fact and Conclusions of Law” as directed with the trial court clerk on November 6, 2006.  Appellant filed his notice of appeal from these findings on December 6, 2006.  On December 14, 2006, this court directed appellant “to file any documents or matters considered necessary for the Court to determine its appellate jurisdiction” with this Court no later than January 8, 2007.  To date appellant has failed to respond.

The Court of Criminal Appeals, in 
Williams v. State
, 780 S.W.2d 802, 803 (Tex. Crim. App.1989), held that "by entering an order merely abating an appeal a court of appeals does not 'decide a case,'” therefore, it is an interlocutory order which is not final nor appealable.  The trial court’s findings are a result of the abatement hearing and address matters directed by this court.  It, too, does not “decide” the case and therefore is interlocutory and non-appealable.

Accordingly, we dismiss appellant’s appeal from the trial court’s findings issued from the November 6, 2006 abatement hearing.

Per Curiam



Do not publish.